FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30165

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00311-TSZ

  v.
                                                 MEMORANDUM *
YEREM KORKOTYAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Yerem Korkotyan appeals from the district court’s judgment and challenges

his jury-trial conviction and 18-month sentence for conspiracy to commit bank

fraud, in violation of 18 U.S.C. § 1349; bank fraud, in violation of 18 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1344; and making false statements, in violation of 18 U.S.C. § 1001. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Korkotyan first contends that his conviction for conspiracy to commit bank

fraud should be reversed because there was insufficient evidence that he knew the

objective of the conspiracy and intended to help accomplish it. We review de novo

a district court’s denial of a motion for judgment of acquittal, “asking whether,

viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” United States v. Sutcliffe, 505 F.3d 944, 959 (9th Cir. 2007).

The government presented sufficient evidence to allow a rational jury to infer that

Korkotyan knew that the objective of the conspiracy was to commit bank fraud and

intended to act in furtherance of that objective. See United States v. Reed, 575

F.3d 900, 923-24 (9th Cir. 2009).

      Korkotyan further contends that his convictions for bank fraud should be

reversed because there was insufficient evidence that he had the intent to defraud.

Considering the evidence in the light most favorable to the prosecution, we

conclude that the government presented sufficient evidence to allow a rational jury

to infer that Korkotyan intended to defraud. See United States v. Rizk, 660 F.3d

1125, 1135 (9th Cir. 2011) (“Intent to defraud may be established by


                                          2                                    12-30165
circumstantial evidence.”).

       Korkotyan finally contends that the district court erred in imposing as a

condition of supervised release that he “shall not frequent places where controlled

substances are illegally sold, used, distributed, or administered” because the

condition is vague, overbroad, and not sufficiently related to a sentencing goal.

The district court did not plainly err in imposing this condition. See United States

v. Phillips, 704 F.3d 754, 767-68 (9th Cir. 2012); United States v. Rearden, 349

F.3d 608, 619 (9th Cir. 2003) (“[A] condition of supervised release need not relate

to the offense as long as the condition satisfies the goal of deterrence, protection of

the public, or rehabilitation.”).

       AFFIRMED.




                                           3                                     12-30165